Citation Nr: 0702881	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-41 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The evidence of record demonstrates that the veteran does not 
have an occupational and social impairment with such problems 
as, for example, suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships associated with his service 
connected disorder, standing alone.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, a 50 
percent rating is warranted for generalized anxiety disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage of VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual.  For example, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The veteran's service connected psychiatric disorder is rated 
as 50 percent disabling under 38 C.F.R. § 4.130; Diagnostic 
Code 9400, for generalized anxiety disorder.  In compliance 
with 38 U.S.C.A. § 7104, and Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), a complete review of the entire 
record indicates that a preponderance of the evidence is 
against a claim for a rating in excess of 50 percent for this 
disorder.  

In addition to the veteran's service-connected anxiety 
disorder, VA treatment records note diagnoses of 
schizophrenia and bipolar disorder.  These conditions are not 
service-connected.  In this regard, it is noted that, when it 
is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the veteran's favor, thus attributing such signs and 
symptoms to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 
52,698 (1996)).  Accordingly, the Board will consider all the 
veteran's psychiatric symptoms without differentiating 
between distinct disorders.

VA psychiatric examination reports, dated in March 2004 and 
January 2006 as well as VA treatment records, as a whole, 
provide evidence against the degree of occupational and 
social impairment required for a higher schedular evaluation 
of 70 percent disabling based on the service connected 
disorder, standing alone.  Although the veteran does have 
some problems, the VA psychiatric examinations noted no 
suicidal ideation; no obsessional rituals which interfere 
with routine activities; no speech intermittently illogical, 
obscure, or irrelevant (speech was described as impoverished 
in the January 2006 examination report); no near-continuous 
panic (depression and sleeping problems were noted in the 
March 2004 examination report and, in the January 2006 
examination report, his mood was dysphoric, his thought 
processes were described as "paucity of ideas" and 
"poverty of thought", and the examiner noted that the 
veteran does not understand the outcome of behavior); no 
impaired impulse control (the March 2004 examination report 
notes poor insight and judgment; however, impulse control was 
described as good during both examinations); some spatial 
disorientation (the veteran was oriented to person and place 
but his orientation as to time was not intact during the 
January 2006 examination and both examination reports noted 
impaired memory and concentration); no neglect of personal 
appearance and hygiene (no hygiene problems were recorded); 
and only some difficulty in establishing and maintaining 
effective relationships (the veteran described his family 
relationship as "good, I guess.")  38 C.F.R. § 4.130; 
Diagnostic Code 9400.  

In this regard, it is noted that the January 2006 examination 
report includes the comment that the veteran's anxiety 
disorder precedes the cognitive impairment and the cognitive 
deficits mask the symptoms of the service connected 
condition.  The examiner concluded that the cognitive 
deficits are most probably due to CVA (cerebrovascular 
accident) and seizures the veteran suffered in 2005 and that 
they have no relation to the service connected disability.  
They are found to be two different and separate entities.  

The Board finds this report provides evidence against the 
claim, indicating the service connected disorder does not 
cause the veteran's major problem.  Thus, inasmuch as the 
veteran's increased cognitive deficits are noted to have no 
relation to his service connected disability, his increased 
psychiatric impairment as a result of his increased cognitive 
deficits do not support an increased schedular evaluation of 
70 percent disabling for his service connected anxiety 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998)

The Board acknowledges that the veteran's GAF score was 
identified as 45 in the March 2004 examination report and 50 
in the January 2006 examination report, indicative of serious 
symptoms, and that he is in receipt of ongoing psychiatric 
treatment.  However, the medical opinion that the veteran's 
increased cognitive deficits have no relation to his service 
connected disorder account for such GAF scores.  Moreover, it 
is noted that the veteran's GAF score improved from 45 in 
2004 to 50 in 2006.  While the service connected disorder 
clearly causes the veteran some problems, this fact is 
acknowledged in the awarding of a 50 percent evaluation. 

Accordingly, upon consideration of the foregoing, the Board 
finds that the veteran's overall disability picture most 
closely approximates the currently assigned 50 percent rating 
for anxiety disorder and the appeal is denied. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
However, the evidence in this case does not show that the 
service-connected disability at issue presents such an 
unusual or exceptional disability picture so as to render 
impractical the application of the regular schedular 
standards.  In particular, although the veteran has been 
recently hospitalized, his anxiety disorder itself has 
required no extended periods of hospitalization since the 
initiation of this appeal and, as the veteran is now retired, 
it is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed above.

As the preponderance of the evidence is against the claim for 
an increased rating for anxiety disorder, the benefit- of-
the-doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in February 
2004 and provided to the appellant prior to the March 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim for an increased rating is being denied, no effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, copies of his VA examination 
reports, and he has submitted lay evidence in the form of his 
written communications.  The evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claim decided herein.  

In this regard, it is noted that the evidence of record 
includes four written communications from the veteran which 
are in the Spanish language.  This evidence has been 
translated by Board personnel and represents the veteran's 
statements with respect to his representation, his claim for 
an increased rating, his disagreement with the denial of an 
increased rating, and the impairment associated with his 
disability.  The Board does not find that this evidence 
requires further written translation.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim and his claim was readjudicated in 
a statement of the case and subsequent supplemental statement 
of case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


